           Case 1:19-cr-00127-DAD-BAM Document 39 Filed 08/19/20 Page 1 of 4

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 THOMAS M. NEWMAN
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5 Attorneys for Plaintiff
   United States of America
 6
                               IN THE UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00127-DAD-BAM

10          Plaintiff,                                   STIPULATION TO CONTINUE; AND ORDER

11                          v.

12   ABRAHAM EDUARDO NAVARRO
     MENDEZ,
13
            Defendant.
14

15

16          This case is set for a hearing on August 24, 2020, which the parties stipulate to continue to

17 November 23, 2020, for the reasons set forth below. On March 17, 2020, this Court issued General

18 Order 611, which suspends all jury trials in the Eastern District of California scheduled to commence

19 before May 1, 2020. This General Order was entered to address public health concerns related to

20 COVID-19.

21          Although the General Order addresses the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

28 or in writing”).


      STIPULATION                                        1
30
           Case 1:19-cr-00127-DAD-BAM Document 39 Filed 08/19/20 Page 2 of 4

 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                                     STIPULATION

24          Plaintiff, United States of America, by and through its counsel of record, the United States

25 Attorney for the Eastern District of California, and defendant, ABRAHAM EDUARDO NAVARRO

26 MENDEZ, by and through his counsel, stipulate to continue the hearing in this matter, which is
27 currently set for August 24, 2020, until November 23, 2020. In support thereof, the parties stipulate

28 that:


      STIPULATION                                          2
30
           Case 1:19-cr-00127-DAD-BAM Document 39 Filed 08/19/20 Page 3 of 4

 1         1. The Defendant, ABRAHAM EDUARDO NAVARRO MENDEZ, is released on court

 2             imposed conditions after being charged with violating 21 U.S.C. § 841(a)(1) –possession

 3             with the intent to distribute methamphetamine. The government provided discovery,

 4             supplemental discovery, and the parties have discussed the discovery. The defense requires

 5             additional time to review the discovery and needs time to review the proposed plea provided

 6             by the government,

 7         2. As a consequence, the parties agree that a continuance until November 23, 2020, at 1:00 pm

 8             is warranted.

 9         3. The parties stipulate that the period of time from August 24, 2020, through November 23,

10             2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and

11             (iv) because it results from a continuance granted by the Court at defendants’ request on the

12             basis of the Court’s finding that the ends of justice served by taking such action outweigh the

13             best interest of the public and the defendant in a speedy trial.

14         IT IS SO STIPULATED.

15
      Dated: August 17, 2020                                 MCGREGOR W. SCOTT
16                                                           United States Attorney
17
                                                      By: /s/ THOMAS NEWMAN
18                                                        THOMAS NEWMAN
19                                                        Assistant United States Attorney

20
     Dated: August 17, 2020                               /s/ DAVID TORRES____
21                                                        Attorney for Defendant
                                                          ABRAHAM EDUARDO NAVARRO MENDEZ
22

23

24

25

26
27

28


      STIPULATION                                        3
30
           Case 1:19-cr-00127-DAD-BAM Document 39 Filed 08/19/20 Page 4 of 4

 1

 2                                                  ORDER

 3          IT IS ORDERED that the status hearing set for August 24, 2020, at 1 pm is continued until

 4 November 23, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.

 5          IT IS FURTHER ORDERED THAT the period of time from August 24, 2020, through

 6 November 23, 2020, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i)

 7 and (iv) because it results from a continuance granted by the Court at defendant’s request on the basis of

 8 the Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 9 public and the defendant in a speedy trial.

10 IT IS SO ORDERED.

11
        Dated:      August 19, 2020                          /s/ Barbara   A. McAuliffe            _
12
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION                                        4
30
